              Case 1:20-cv-00014 Document 1 Filed 01/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LARRY SINGER,

                                Plaintiff,                    Docket No. 1:20-cv-00014

        - against -                                           JURY TRIAL DEMANDED

 GOOP INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Larry Singer (“Singer” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Goop Inc. (“Goop” or “Defendant”) hereby alleges

as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Bonnet House, owned and registered by Singer, a professional

photographer. Accordingly, Singer seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
              Case 1:20-cv-00014 Document 1 Filed 01/02/20 Page 2 of 4



                                             PARTIES

       5.      Singer is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 1941 NE 43rd Court, Fort Lauderdale, FL 33308.

       6.      Upon information and belief, Goop is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 25

Bond Street, New York, New York 10012. Upon information and belief, Goop is registered with

the New York State Department of Corporations to do business in New York. At all times

material, hereto, Goop has owned and operated a website at the URL: www.Goop.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Singer photographed the Bonnet House (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Singer is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-135-560.

       B.      Defendant’s Infringing Activities

       10.     Goop ran the Photograph on the Website. See: https://goop.com/place/florida/fort-

lauderdale-activities/bonnet-house-museum-gardens/. A screenshot of the Photograph on the

Website is attached hereto as Exhibit B.

       11.     Goop did not license the Photograph from Plaintiff for its Website, nor did Goop

have Plaintiff’s permission or consent to publish the Photograph on its Website.
                Case 1:20-cv-00014 Document 1 Filed 01/02/20 Page 3 of 4



                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Goop infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Goop is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
             Case 1:20-cv-00014 Document 1 Filed 01/02/20 Page 4 of 4



       1.     That Defendant Goop be adjudged to have infringed upon Plaintiff’s copyrights in

              the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       January 2, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Larry Singer
